                                                                                         Case 2:19-cv-00647-TLN-KJN Document 15 Filed 05/11/20 Page 1 of 4

                                                                                     1    Law Offices of
                                                                                          MATHENY SEARS LINKERT & JAIME LLP
                                                                                     2    MATTHEW C. JAIME (SBN 140340)
                                                                                          ROBERT W. SWEETIN (SBN 297130)
                                                                                     3    SARAH M. WOOLSTON (SBN 320510)
                                                                                          3638 American River Drive
                                                                                     4    Sacramento, California 95864
                                                                                          Telephone:   (916) 978-3434
                                                                                     5    Facsimile:   (916) 978-3430
                                                                                     6    Attorneys for Defendant, COSTCO WHOLESALE
                                                                                          CORPORATION
                                                                                     7

                                                                                     8                                  UNITED STATES DISTRICT COURT
                                                                                     9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10                                                         Case No. 2:19-CV-00647-TLN-KJN
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                                                                               JOINT STIPULATION AND ORDER TO
                                                                                    12    MICHELLE BEAN,                                       MODIFY INITIAL PRETRIAL
LAW OFFICES OF




                                                                                                                                               SCHEDULING ORDER
                                                                                    13                          Plaintiffs,
                                                                                                                                               (EXPERT DISCLOSURES AND
                                                                                    14         v.                                              SUPPLEMENTAL EXPERT
                                                                                                                                               DISCLOSURES)
                                                                                    15    COSTCO WHOLESALE
                                                                                          CORPORATION; and DOES 1 through
                                                                                    16    50, inclusive,
                                                                                                                                               Assigned to: District Judge Troy L. Nunley
                                                                                    17                          Defendant.
                                                                                                                                               Referred to: Magistrate Judge Kendall J.
                                                                                                                                               Newman
                                                                                    18

                                                                                    19

                                                                                    20   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                    21          Pursuant to Federal Rule of Civil Procedure 16(b), Plaintiff MICHELLE BEAN (hereinafter
                                                                                    22   “Plaintiff”) and Defendant COSTCO WHOLESALE CORPORATION (hereinafter “Defendant”)
                                                                                    23   request that this court modify the Initial Pretrial Scheduling Order to extend deadlines in order to
                                                                                    24   continue the exchange of discovery, particularly in light of complications arising due to COVID-
                                                                                    25   19.
                                                                                    26              Plaintiff and Defendant stipulate as follows:
                                                                                    27   ///
                                                                                    28
                                                                                                                                              1
                                                                                                    JOINT STIPULATION AND ORDER TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
                                                                                         Case 2:19-cv-00647-TLN-KJN Document 15 Filed 05/11/20 Page 2 of 4

                                                                                     1                                                  I.    RECITALS
                                                                                     2            1.      Whereas, Plaintiff filed a Complaint on October 22, 2018 in Shasta County Superior
                                                                                     3   Court.
                                                                                     4            2.      Whereas, Defendant filed an Answer on May 15, 2019 in Shasta County Superior
                                                                                     5   Court.
                                                                                     6            3.      Whereas, Defendant removed Plaintiff’s state court action to the United States
                                                                                     7   District Court, Eastern District on April 16, 2019 pursuant to 28 U.S.C. sections 1332(a), 1441(b)
                                                                                     8   and 1446(b)(3) in that Plaintiff’s Complaint met the requirements for diversity jurisdiction.
                                                                                     9            4.      Whereas the Court issued an Initial Pretrial Scheduling Order with deadlines for this
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10   matter on April 16, 2019.
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11            5.      Whereas this court signed Parties Joint Stipulation and Order to Modify Initial
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12   Prescheduling Order on or about February 7, 2020, changing the following dates:
LAW OFFICES OF




                                                                                    13                    a) Experts must be disclosed not later than May 8, 2020.
                                                                                    14                    b) A supplemental list of expert witnesses must be disclosed not later than June 5,
                                                                                    15                        2020.
                                                                                    16         6. There is no trial date set for this matter presently.
                                                                                    17                                            II.        STIPULATIONS
                                                                                    18            1.      The Parties continue to meet and confer regarding the deadlines provided in the
                                                                                    19   Initial Pretrial Scheduling Order.
                                                                                    20            2.      Good cause exists to modify the Initial Pretrial Scheduling Order because discovery
                                                                                    21   is in the early stages, is ongoing and not yet completed.
                                                                                    22            3.      The Parties seek a continuance regarding the deadline for expert disclosures and
                                                                                    23   supplemental expert disclosures.
                                                                                    24            4.      The Parties would both benefit from the given deadlines and no party is prejudiced
                                                                                    25   given that trial has not yet been set.
                                                                                    26            5.      The purpose of this Stipulation is to benefit both parties in the continued exchange
                                                                                    27   of documents and information for a fair resolution of the lawsuit.
                                                                                    28   ///
                                                                                                                                                2
                                                                                                   JOINT STIPULATION AND ORDER TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
                                                                                         Case 2:19-cv-00647-TLN-KJN Document 15 Filed 05/11/20 Page 3 of 4

                                                                                     1          6.      Pursuant to Federal Rule of Civil Procedure 29, the parties stipulate to modify these
                                                                                     2   dates, with the Court’s permission.
                                                                                     3          7.      Whereas Parties have agreed to postpone the independent medical exam of Plaintiff
                                                                                     4   due to COVID-19 health and safety concerns.
                                                                                     5          8.      Whereas Parties agree that the independent medical examiner will be unable to
                                                                                     6   render an opinion or report without conducting the independent medical exam.
                                                                                     7          9.      Whereas Plaintiff is still attempting to coordinate the depositions of Costco
                                                                                     8   employees and finalize rebuttal experts.
                                                                                     9          10.     Parties stipulate to expending the deadline to disclose experts from May 8, 2020 to
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10   August 7, 2020.
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11          11.     Parties stipulate to extending the deadline to for the designation of supplemental
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12   expert witnesses from June 5, 2020 to September 7, 2020.
LAW OFFICES OF




                                                                                    13          12.     The parties stipulate to these modified deadlines as the new guiding dates.
                                                                                    14
                                                                                          Dated: May 8, 2020                                   MATHENY SEARS LINKERT & JAIME LLP
                                                                                    15

                                                                                    16
                                                                                                                                               By: /s/
                                                                                    17                                                            MATTHEW C. JAIME, ESQ.
                                                                                                                                                  Attorney for Defendant, COSTCO
                                                                                    18                                                            WHOLESALE CORPORATION
                                                                                    19
                                                                                          Dated: May 8, 2020
                                                                                    20

                                                                                    21                                                         REINER SLAUGHTER & FRANKEL LAW
                                                                                                                                               OFFICES
                                                                                    22

                                                                                    23
                                                                                                                                               By: /s/
                                                                                    24                                                            RUSSELL REINER, ESQ.
                                                                                                                                                  Attorney for Plaintiff, MICHELLE BEAN
                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                           3
                                                                                                 JOINT STIPULATION AND ORDER TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
                                                                                         Case 2:19-cv-00647-TLN-KJN Document 15 Filed 05/11/20 Page 4 of 4

                                                                                     1                                                ORDER
                                                                                     2
                                                                                                GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and orders as
                                                                                     3
                                                                                         follows:
                                                                                     4
                                                                                                13.      Parties stipulate to expending the deadline to disclose experts from May 8, 2020 to
                                                                                     5
                                                                                         August 7, 2020.
                                                                                     6
                                                                                                14.      Parties stipulate to extending the deadline to for the designation of supplemental
                                                                                     7
                                                                                         expert witnesses from June 5, 2020 to September 8, 2020.
                                                                                     8

                                                                                     9          IT IS SO ORDERED.
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10   Dated: May 11, 2020
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11                                                            Troy L. Nunley
                                                       3638 AMERICAN RIVER DRIVE




                                                                                                                                                  United States District Judge
                                                                                    12
LAW OFFICES OF




                                                                                    13

                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                           4
                                                                                                    JOINT STIPULATION AND ORDER TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
